Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.
Claims 1,2,4-33 are pending in the application. Claims 1,2,4-33 are rejected as set forth below.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,2,4-10 and 13-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al 2018/0023340 in view of DE 202016106903.
In regard to claim 1 Goldberg et al ‘340 disclose a motorized window treatment comprising: 
A roller tube (102) having first and second ends, the roller tube configured to rotate about a longitudinal axis that defines a longitudinal direction.
A flexible material (115) that is attached to the roller tube (102).
A motor drive unit (110) located within the roller tube (102) adjacent the first end of the roller tube (102), the motor drive unit (110) configured to rotate the roller tube (102) to adjust the flexible material (115) between a raised position and a lowered position.
A first mounting bracket (116, right) and a second mounting bracket (116, left) configured to mount the motorized window treatment to a structure, the first and second mounting brackets (116, right and left) configured to rotatably support the roller tube (102) at the respective first and second ends.
The first and second mounting brackets (116, right and left) each comprising an arm (150) configured to extend from the structure, and an attachment member (152)  extending from the arm (150), the attachment member (152) of first mounting bracket defining a channel (show below) that is configured to slidingly receive the respective end of the roller tube (102) in a transverse direction that is perpendicular to the longitudinal axis to mount the roller tube (102) to the first and second mounting brackets (116).

    PNG
    media_image1.png
    398
    501
    media_image1.png
    Greyscale

Wherein the channel (shown above) is defined by a first flange (184, top), a second flange (184, bottom) and a side wall (shown above) that is distal from the first and second flanges in the longitudinal direction.
Wherein a width of the channel in the longitudinal direction is defined by the first and second flanges and the side wall, the first and second flanges are configured to secure the roller tube (102) in position along the longitudinal axis.
The first mounting bracket (116, right) configured to retain and conceal electrical wiring (289) for powering the motor drive unit (110).
The first mounting bracket (116, right) further comprises a respective base (160) configured to attach the respective mounting bracket to the 
Wherein the attachment member (152) of each of the first mounting brackets (116) extends a predetermined distance from the respective arm (150) such that the flexible material (115) is prevented from contacting the arm as the roller tube (102) is rotated to adjust the flexible material between the raised position and the lowered position. 
Goldberg et al ‘340 fails to disclose:
A first base cover configured to mount over the base of the first mounting bracket. 
The second mounting bracket is constructed in the same manner as the first mounting bracket, to define a channel that is configured to slidingly receive the end of the roller tube. 
DE ‘903 discloses: 
A first base cover configured to mount over the base (54) of the first mounting bracket.  (shown below)

    PNG
    media_image2.png
    259
    205
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    163
    187
    media_image3.png
    Greyscale


It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Goldberg et al ‘340 to make the second mounting bracket be constructed like the first in order to help increase ease of assembly by allowing both ends to be easily slid into place. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
	In regard to claims 2,4-8,10, 13-18, 21-24, Goldberg et al ‘340 as modified by DE ‘903 disclose:
Wherein the arm (150) of each of the first and second mounting brackets (116) comprises an outer surface and an inner surface, and the attachment member (152) of each of the first and second mounting brackets (116) extends from the inner surface of the arm (160).  
First and second bracket covers (158) configured to be mounted over the arms (150) of the respective first and second mounting brackets (116), each of the first and second bracket covers (158) comprising a body that defines a recess configured to receive the arm (150) of the respective mounting bracket (116).  
The first and second base covers (as taught by DE ‘903) configured to slide onto and over the bases (160, Goldberg et al ‘340) of the respective first and second mounting brackets (116, Goldberg et al ‘340).
Each of the first and second bracket covers (158) comprises feet (forming the groove around the bracket cover) for attaching the respective bracket cover to the structure.  
Wherein the feet of each of the first and second bracket covers extend from the body of the respective bracket cover (158) in the same direction as the base (160) extends from the arm (150) of the respective mounting bracket (116) when the respective bracket cover (158) is mounted over the arm of the respective mounting bracket, and wherein each of the first and second base covers (as taught by DE ‘903) is configured to be mounted over the base of the respective mounting bracket and the feet of the respective bracket cover.  
Wherein the feet are detachable from the body of the respective bracket cover (158) to enable the feet to be attached to another bracket cover.  
Wherein each of the first and second base covers (DE ‘903) is configured to be connected to a respective bracket cover (158, Goldberg et al ‘340), such that each of the first and second base covers captures the respective bracket cover against a respective mounting bracket.  
Wherein when the arm (150) of each of the first and second mounting brackets (116) is received in the recess of a respective bracket cover (158), an outer surface of the arm is adjacent to an inner surface of the recess, and wherein the outer surface of the arm includes no features that enable attachment to the inner surface of the recess.  
Wherein the attachment member (152) of each of the first and second mounting brackets (116) comprises an inner surface located towards the roller tube (102), and a distance between the outer surface of the arm (150) and the inner surface of the attachment member (152) of each of the first and second mounting bracket defines a light gap of the motorized window treatment, wherein the light gap is .5 inches or less. (paragraph [0250])  
The channel (shown above) of each of the first and second mounting brackets (116) comprises a T-shaped cross section and defines an opening at an end of the attachment member (152) that is distal from the structure, the opening configured to slidingly receive the respective end of the roller tube (102)
Wherein the attachment member (152) of each of the first and second mounting brackets (116) is circular and a diameter of the attachment member (152) is approximately equal to or less than a diameter of the roller tube (102).
The attachment member of the first and second mounting brackets (116) is a cylindrical drum and first and second (as obvious to include a second bracket above) circular sliding covers (212) each configured to surround a respective cylindrical drum, each of the first and second circular sliding covers (212) having a diameter than is approximately equal to the diameter of the roller tube (102). 
Wherein the motor drive unit (110) further comprises a cylindrical body received within the roller tube (102), and a mandrel (130) connected to the cylindrical body, the mandrel configured to be connected to the first end of the roller tube (102).  
Wherein the channel (shown above) of the attachment member (152) of the first mounting bracket (116, right) is configured to retain a portion of the electrical wiring (289) for powering the motor drive unit (110).  
Wherein the arm of the first mounting bracket (116) includes a bore (between 253 and 256) configured to enclose at least a portion of the electrical wiring (258).
Wherein the base (160) of the first mounting bracket (116) defines a pathway extending from the bore (formed by 253,256) to a central portion of the base located between two attachment areas of the base (160)
Wherein the first flange and second flange of the attachment member (152) of each of the first and second mounting brackets (116) defines a respective slot and a respective flange configured to secure the roller tube (102) in position along a longitudinal axis of the roller tube.  
In regard to claim 9, Goldberg et al ‘340 fails to disclose:
Wherein the feet of the respective bracket cover include respective openings for receiving fasteners to attach the respective bracket cover to the structure.  
However, the examiner takes Official Notice that it is old and well known to use openings for fasteners to attach members together, and one having ordinary skill in the art at the time the invention was filed would have known to use such for a secure connection. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use openings for fasteners to attach members together.   Applicant’s previous lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus, the issues are considered admitted prior art.
In regard to claim 19, Goldberg et al ‘340 discloses:
Wherein the motor drive unit (110) further comprises a ring portion (132) surrounding the mandrel (130).
Goldberg et al ‘340 ails to disclose:
The ring portion having the same color or finish as the first mounting bracket.  
However, it would have been obvious to make the ring portion be the same color as the first mounting bracket, since such is an obvious design choice. Making elements the same color would provide a consistency of the overall look without individual components standing out. 
In regard to claim 20, Goldberg et al ‘340 discloses:
Wherein an outer surface of the ring portion (132) is flush with an outer surface of the roller tube (102).  (Figure 25)
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al 2018/0023340 and DE 202016106903 as applied to claim 10 and further in view of Platt 2007/0131920.
In regard to claim 11, Goldberg et al ‘340/DE ‘903 fail to disclose:
Wherein each of the first and second base covers includes projections that are received in notches of the respective bracket cover for holding the respective bracket cover against the arm of the respective mounting bracket. 
Platt ‘920 discloses:
Wherein each of the first and second base covers includes projections that are received in notches of the respective bracket cover. (claim 10)
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to include the projections and notches as in the base cover and bracket cover as taught by Platt ‘920 in order to interlock them together. (claim 10)
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al 2018/0023340 and DE 202016106903 as applied to claim 10 and further in view of Mullet et al 2017/0000280.
In regard to claim 12, Goldberg et al ‘340/DE ‘903 fail to disclose:
Wherein each of the first and second bracket covers comprise one or more magnets positioned adjacent to one or more metal elements inside of the arm of the respective mounting bracket when the respective bracket cover is mounted over the arm for holding the respective bracket cover against the arm.
Mullet et al ‘280 discloses:
Wherein each of the first and second bracket covers (304) comprise one or more magnets (314) positioned adjacent to one or more metal elements inside of the 
It would have been obvious to one having ordinary skill in the art to include one or more magnets as taught by Mullet et al ‘280 in order to more securely hold the cover in place on the bracket. 
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al 2018/0023340 and DE 202016106903 as applied to claim 1 and further in view of Vries 10,428,580.
In regard to claim 25, Goldberg et al ‘340/DE ‘903 fail to disclose:
Wherein the attachment member of each of the first and second mounting brackets comprises a spring configured to secure the respective end of the roller tube (4) within the channel.  
 Vries ‘580 discloses: 
Wherein the attachment member of each of the first and second mounting brackets comprises a spring (21-5) configured to secure the respective end of the roller tube (4) within the channel.  
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to modify the device of Goldberg et al ‘340 to include a spring as taught by Vries ‘580 in order to further help hold the roller tube in the bracket. 
Claim(s) 26 -33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al 2018/0023340 in view of Mullet et al 20140352897.
In regard to claim 26 Goldberg et al ‘340 discloses a motorized window treatment comprising: 	
A roller tube (102) having a longitudinal axis extending in a longitudinal direction.
A flexible material (115) that is attached to the roller tube (102), the flexible material (115) operable between a raised position and a lowered position via rotation of the roller tube (102).
Mounting brackets (116) configured to support respective ends of the roller tube (102), wherein the mounting brackets (116) are configured to be attached to a structure surrounding a window, and wherein a first mounting bracket comprise a channel (shown above) configured such that an end of the roller tube (102) is slidingly received by the channel in a transverse direction that is perpendicular to the longitudinal direction to mount the roller tube (102) to the mounting bracket, and wherein the channel is defined by a first flange, (184) a second flange (184) and a side wall (shown above) that is distal from the first and second flanges in the longitudinal direction, and wherein a width of the channel in the longitudinal direction is defined by the first and second flanges and the side wall, and wherein the first and second flanges are configured to secure the roller tube (102) in position along the longitudinal axis. 
Goldberg et al ‘340 fails to disclose:
A spring that is attached to the side wall of the respective channel, the spring configured to secure the respective end of the roller tube within the channel. 
The second mounting bracket is constructed in the same manner as the first mounting bracket, to define a channel that is configured to slidingly receive the end of the roller tube. 
Mullet et al ‘897 disclose: 
A spring (122) that is attached to the side wall (78) of the respective channel, the spring configured to secure the respective end of the roller tube (12) within the channel. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Goldberg et al ‘340 to include a spring attached to the side wall as taught by Mullet et al ‘897 in order to provide a means help secure the end of the tube in place. (paragraph [0087])
It further would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Goldberg et al ‘340 to make the second mounting bracket be constructed like the first in order to help increase ease of assembly by allowing both ends to be easily slid into place. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claims 27-28, Goldberg et al ‘340 as modified by Mullet et al ‘897 disclose: 
Each spring (122, Mullet et al ‘897) comprises a rear edge that is spaced away from the respective side wall, and wherein the rear edge is configured to be pushed toward the respective side wall by the respective end of the roller tube 
Wherein the rear edge of each spring (122, Mullet et al ‘897) is configured to abut the respective end of the roller tube to retain the roller tube within the respective channel of a respective mounting bracket (116, Goldberg et al ‘340). 
In regard to claims 29-33 Goldberg et al ‘340 discloses:
Wherein each of the mounting brackets (116) comprises a sliding cover (158) that is configured to cover an access opening of a respective channel of a respective mounting bracket.
Wherein each sliding cover (158) is configured to secure the roller tube (102) within a respective mounting bracket (116) in a horizontal direction when the mounting brackets are attached to a vertical structure, and wherein each sliding cover is configured to secure the roller tube in a vertical direction when the mounting brackets are attached to a horizontal structure.  
Wherein the channel (shown above) is T- shaped.
Wherein the mounting brackets (116) are configured to secure, the roller tube (102) in a first direction that is perpendicular to the structure and in a second direction that is parallel to the structure and perpendicular to the longitudinal axis.  
Wherein the first flange (184, top) of each of the mounting brackets defines a first slot and the second flange (184, bottom) of each of the first and second mounting brackets defines a second slot, the first and second slots extending in 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. Newly applied reference DE ‘903 teaches the bracket having a base cover as is now claimed in claim 1 and Mullet et al ‘897 teaches a spring attached to the side wall of the channel as is now recited in claim 26. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133.  The examiner can normally be reached on Mon-Fri 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JEREMY C RAMSEY/Examiner, Art Unit 3634             
                                                                                                                                                                                                                                                                                                                                                                                           /Johnnie A. Shablack/Primary Examiner, Art Unit 3634